LIPEZ, Justice,
dissenting.
[¶ 9] I must respectfully dissent. In Irish v. Gimbel, we stated that the lack of relevant neutral information about the preli-tigation panel process “in the face of the highly prejudicial findings invited unprincipled evaluation and can only result in juror confusion.” Irish, 1997 ME 50, ¶ 11, 691 A.2d at 670. We further stated that the preliminary comments and final instructions to the jury we required in Irish provide
a basis for the jury to understand the nature of the panel findings and to put the findings in context in evaluating all of the evidence presented at the trial. In short, the purpose of the screening statute will be preserved, the jury’s fact-finding role will be preserved, and plaintiffs’ right to a jury trial will be protected.
Id. at ¶ 12, 691 A2d at 671. Those comments and instructions found essential in Irish were largely missing here. The import of that absence is unmistakable. Although we used the language of constitutional necessity rather than obvious error in Irish, we ruled as we did because the absence of the relevant neutral information was an error “of the exceptional land that seriously affected the fairness, integrity, or public reputation of the proceedings.” Harris v. PT Petro Corp., 650 A.2d at 1349 (citation omitted).
[¶ 10] There are no countervailing considerations that require us to retreat from that conclusion here. The claims in these medical malpractice eases raise difficult and important issues. The unanimous findings of a prelitigation screening panel, without the relevant rieutral information required by Irish, overwhelm all of the other evidence in ■ a malpractice ease. There are a limited number of malpractice cases in the same posture as this case. We should not penalize plaintiffs who did not anticipate the change in the law announced in Irish. We should apply Irish retrospectively in this case and vacate the judgment.